The rule provides a thirty-day period within which a notice of appeal must be filed. That period begins to run when the order appealed from is entered by the trial court. A trial court "speaks only through its written orders," Rose v. Jaques, 268 Va. 137, 147, 597 S.E.2d 64, 70 (2004), and an order is entered when it is signed by the trial judge. Rule 1:1; Morgan v. Russrand Triangle Assocs., 270 Va. 21, 26, 613 S.E.2d 589, 591 (2005); Peyton v. Ellyson, 207 Va. 423, 430-31, 150 S.E.2d 104, 110 (1966). A notice of appeal filed outside that thirty-day period, whether before it begins to run or after it has expired, does not comply with the rule and is invalid.
Because the notices of appeal did not comply with the requirements of Rule 5:9(a), these appeals are dismissed as improvidently awarded.
This order shall be published in the Virginia Reports and shall be certified to the said circuit court.